STORY, Circuit Justice.
In causes on the Instance side of the court, the answer of the claimant should be verified by his oath. This is the general practice both of courts of equity and courts of admiralty; and indeed of all courts proceeding according to the course of the civil law. 2 Browne, Civ. & Adm. Law, 416; Clerke, Praxis Adm. tit. 14, 24; Marr. Forms, 363. In suits for mariners’ wages the libellant may compel tbe adverse party to answer special interrogatories, which are filed under the direction of the court, and are like the interrogating part of the bill in chancery. And in point of convenience this practice should be adhered to, for it brings distinctly before the court the points, on which the de-fence is intended to be rested. As to all facts denied, the burthen of proof lies on the plaintiff,. except in the special case of the shipping paper and log book, as provided for jn tbe statute regulating seamen in tbe merchants’ service. Act July 20, 1790, e. 29, § 0 [1 Slat; 133].
Mr. Selfridge, for libellant, inquired, whether interest would be allowed on the amount of the wages due from the time of a demand made.
STORY, Circuit Justice. There is no difference in this respect between the practice of onr courts of common law, and that of the admiralty. In the latter, interest is generally allowed from the time of a demand made for the wages; and if no special demand is proved, from the time of the commencement of the suit